DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  3 and 6  are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims 1, 10 and 26 objected to because of the following informalities: (thereto). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, three contact surfaces, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

                                                       Reference of prior art
Culver et al.  (WO 8601175, AIRCRAFT WITH INTERCHANGEABLE FUSELAGE MODULES).
Alber et al.  (US 20100012769, AERODYNAMIC INTEGRATION OF A PAYLOAD CONTAINER WITH A VERTICAL TAKE-OFF AND LANDING AIRCRAFT).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15, 26 and 32  are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Culver.

Re claim 1    Referring to the figures and the Detailed Description, Culver discloses:
 A modular payload airframe section for an aircraft airframe (46), comprising:
 a storage volume for receiving a payload (Within the nose module 46 is defined a compartment 96);
 a releasable fixation means for releasably affixing the modular payload airframe section to an airframe of the aircraft (page 11, L 11-16 and items 106); and 
wherein the modular payload airframe section forms at least part of a nose-cone of the (fig. 1, item 46).  

Re claim 2    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of laim 1, wherein the releasable fixation means comprises one or more male members arranged for engagement with one or more female members comprised in the airframe of the aircraft (items 106 and 66). 

 Re claim 3    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload section of  1 further comprising- one or more alignment pin cavities, each alignment pin cavity being arranged to receive an alignment pin comprised in the aircraft airframe, the alignment pin cavities and alignment pins cooperating to facilitate alignment of the modular payload airframe with the aircraft airframe when affixing the modular payload airframe section to the aircraft airframe (sleeves 66).  

Re claim 4    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of  1, further comprising: a hollow nose-cone and wherein the storage volume is formed at least partly within the hollow nose-cone (Within the nose module 46 is defined a compartment 96 within which are disposed avionics).  

Re claim 5    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of laim 4, wherein the modular payload airframe section tapers to an apex at a first end to define the nose- cone, and is configured with the releasable fixation means at a second end located opposite the first end (46).  

Re claim 6    Referring to the figures and the Detailed Description, Culver discloses:
 The modular payload airframe section of laim 5, further comprising- a projection extending axially from the second end and forming a stepped profile with the nose-cone when viewed in a plane extending parallel to a lengthwise axis of the nose-cone (102), the projection being arranged in use to form a lap joint with a complementary shaped projection extending from a fuselage section of the aircraft airframe (102 and 52).  

Re claim 7    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of laim 6, wherein the projection extending axially from the second end is arranged in use to form the lap joint by underlying the complementary shaped projection extending from the fuselage section of the aircraft airframe (102 and 52).  

Re claim 8    Referring to the figures and the Detailed Description, Culver discloses:
 The modular payload airframe section of laim 6, wherein the stepped profile defines three contact surfaces for engagement with the complementary shaped projection extending from the fuselage section of the aircraft airframe (102 and 52).  

Re claim 9    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of claim 6(items 56, the nose module 46 is provided with a mating recess 56 which receives the tongue 50).  

Re claim 10    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of  1 wherein the modular payload airframe section is dimensioned to form an aerodynamically smooth junction with the aircraft airframe when affixed thereto (fig. 11 item 46).  

Re claim 11    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of (page 10, l 10-13, wings 40 provided with internal fuel tanks (not shown).  

Re claim 12    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of laim 11, comprising a refueling wand affixed to the exterior of the modular payload airframe section (page 11, l 28- page 12, l 4).  

Re claim 13    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of any one of claim 1at least one of the following: 0 a Disaster Relief Module for Medical Transport (DRA-M), ii) surveillance equipment (page 11, l 28- page 12, l 1), iii) an aerial relay station; iv) a radar module; v') a LTDAR module; vi) a chemical dispenser module configured to spray the chemical on underlying terrain in use, and vii) a cockpit arranged to accommodate a pilot (page 11, l 28- page 12, l 1).  

Re claim 15    Referring to the figures and the Detailed Description, Culver discloses:
The modular payload airframe section of claim i(page 11, l 28-33).   

Re claim 26    Referring to the figures and the Detailed Description, Culver discloses:
 An aircraft, comprising.an airframe, a modular payload section, including: a storage volume for receiving a payload, and a releasable fixation means for releasably affixing the modular payload section to the airframe, wherein the modular payload section forms at least part of a nose-cone of the airframe when affixed thereto.  
(Claim 26 is similar in scope to Claim 1; therefore, Claim 26 is rejected under the same rationale as Claim 1).

Re claim 32    Referring to the figures and the Detailed Description, Culver discloses:
A method of forming an airframe of an aircraft, the method comprising: providing a main fuselage section representing a portion of an aircraft fuselage; providing a modular payload airframe section having a storage volume for receiving a payload; bringing the main fuselage section and the modular payload airframe section together at a mutual interface; and releasably locking the main fuselage section and the modular payload airframe section securely together,wherein the modular payload airframe section forms at least part of a nose-cone of the of the aircraft.
(Claim 32 is similar in scope to Claim 1; therefore, Claim 32 is rejected under the same rationale as Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 24 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver and further in view of Alber.

Re claim 24    Referring to the figures and the Detailed Description, Culver fails to teach as disclosed by Alber:   The modular payload airframe section of 1, wherein the modular payload airframe section is configured for use with a vertical take- off and landing (VTOL) aircraft frame (abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Alber teachings of the modular payload airframe section is configured for use with a vertical take- off and landing (VTOL) aircraft frame into the Culver to enable the aircraft to from the vertical takeoff and landing to eliminate the need of a runway when it is not available.

Re claim 27    Referring to the figures and the Detailed Description, Culver fails to teach as disclosed by Alber:  The aircraft of claim 26, wherein the aircraft is a vertical take-off and landing (VTOL) aircraft (abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Alber teachings of the aircraft is a vertical take-off and landing (VTOL) aircraft into the Culver to enable the aircraft to from the vertical takeoff and landing to eliminate the need of a runway when it is not available.

Conclusion

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642